DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/31/2020, with respect to claim objections, 112(a) rejections and 112(b) rejections have been fully considered and are persuasive.  The claim objections, 112(a) rejections and 112(b) rejections of 10/02/2020 has been withdrawn. 

Applicant's arguments filed 12/31/2020 in regards to 102 rejections have been fully considered but they are not persuasive.
Regarding the argument of claim 1, the examiner respectfully disagrees.
As cited from US 20150232064 Cudak et al., Fig. 1, Para. 0013, 0027 and 0036 (emphasis added): “The presence of the primary user in an autonomous vehicle may be determined using various techniques or systems… Other detection technologies may also be used, such as electronic odor sensors, weight sensors, and facial recognition systems.  The technologies mentioned above may be used in various combinations to increase the accuracy and confidence that the primary user has been properly identified as being present”, “the method may include receiving and storing an instruction from the primary user, in advance of executing the instruction, instructing the autonomous vehicle to travel from a first location and arrive at a predetermined second location at a predetermined time.  Accordingly, the primary user may park the autonomous vehicle and establish a time and place for the autonomous vehicle to pick up the primary user.  Alternatively, the primary user may instruct the autonomous vehicle to park itself in an identified parking lot after the primary user exits the vehicle” facial image is available in memory, an image captured by a camera (i.e., one of the detectors 26 of FIGS. 1-2) may be used to identify occupants of the vehicle”, discloses a control system including a controller that controls traveling of an autonomous vehicle including start, stop, parking and speed control when a primary user is present in the vehicle as the user getting on the vehicle. Additionally, claim 1 recites (emphasis added): “…getting on a moving object or a candidate for getting off the moving object…” Cudak discloses “getting on a moving object” as explained previously.
Regarding claims 2-19, previous rejections still apply.

Applicant's arguments filed 12/31/2020 in regards to 101 rejections have been fully considered but they are not persuasive.
Regarding the argument of 101 rejections, the examiner respectfully disagrees. The detailed reason for 101 rejections refer to the section of 101 rejection in this office action.
Notes from the examiner: claims 10, 11, 13, and 15-17 overcome 101 rejection because they recite additional elements that integrate the abstract idea into a practical application and/ or the additional elements are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12, 14, 18 and 19 rejected under 35 U.S.C. 101 because reciting an abstract idea without significantly more.

101 Analysis – Step 1

Claim 18 recite a method, therefore claim 18 is a process which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A moving object control apparatus, comprising: 
a controller configured to control acceleration or deceleration of a moving object, on a basis of recognition of at least one of a candidate for getting on the moving object or a candidate for getting off the moving object.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity and/ or in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the human mind. For example, “control…”, “on a basis of recognition” encompass driving control of a vehicle by a human based on recognizing passengers’ activities. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A moving object control apparatus, comprising: 
a controller configured to control acceleration or deceleration of a moving object, on a basis of recognition of at least one of a candidate for getting on the moving object or a candidate for getting off the moving object.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a controller to perform driving control of a vehicle based on recognizing passengers’ activities, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing driving control of a vehicle based on recognizing passengers’ activities) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller to perform driving control of a vehicle based on recognizing passengers’ activities amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 1 is ineligible under 35 USC §101.

Claims 2, 3, 18 and 19 recite analogous limitation to claim 1 above, and are therefore rejected for the same premise.

Dependent claims 4-9, 12 and 14 specifies limitations that elaborate on the abstract idea of claims 1,2 and 3, and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cudak et al. (US 20150232064, hereinafter Cudak. Already of record). 

	Regarding claims 1, 18 and 19 (Currently Amended), Cudak teaches a moving object control apparatus, method, and a moving object (See at least Cudak: Abstract), comprising:
a controller configured to control acceleration or deceleration of a moving object (See at least Cudak: Fig. 1, Para. 0030, lines 1-2; Para. 0027, lines 1-10), on a basis of recognition of at least one of the moving object (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0036, lines 10-13).

	Regarding claim 2 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1, wherein
the controller is configured to control stopping of the moving object (See at least Cudak: Fig. 1, Para. 0030, lines 1-2; Para. 0019, lines 10-15), on a basis of at least one of the recognition of the candidate for getting on the moving object or the recognition of the candidate for getting off the moving object (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0036, lines 10-13).

	Regarding claim 3 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1, wherein
the controller is configured to control starting of the moving object (See at least Cudak: Fig. 1, Para. 0030, lines 1-2; Para. Para. 0027, lines 5-10), on a basis of at least one of recognition of the candidate for getting on the moving object getting on the moving object or recognition of the candidate for getting off the moving object getting off the moving object (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0036, lines 10-13; Para. 0027, lines 5-10).

	Regarding claim 10 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1, wherein
the recognition of the candidate for getting on the moving object is performed on a basis of at least one of a face, an orientation of a line of sight, a position, or behavior of a person recognized in an image captured by a camera of the moving object (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0036, lines 10-13).

	Regarding claim 12 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1, wherein
the recognition of the candidate for getting on the moving object or the candidate for getting off the moving object is performed on a basis of face authentication using an image of a face of the candidate for getting on the moving object or the candidate for getting off the moving object or data indicating a feature amount of the face, the image and the data being acquired in advance (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0036, lines 10-13).

	Regarding claim 14 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1, wherein
the recognition of the candidate for getting off the moving object is performed on a basis of at least one of a position or behavior of an occupant of the moving object in an image obtained by imaging an inside of the moving object (See at least Cudak: Para. 0013, lines 1-3, lines 15-20; Para. 0030, lines 5-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Fairfield et al. (US 20170277191, hereinafter Fairfield. Already of record).
	Regarding claim 4 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 3.
Yet, Cudak does not explicitly teach:
wherein the recognition of the candidate for getting on the moving object is performed on an area in a vicinity of a predetermined stop candidate point of the moving object. 
However, in the same field of endeavor, Fairfield teaches:
the moving object is performed on an area in a vicinity of a predetermined stop candidate point of the moving object (See at least Fairfield: Para. 0051, lines 1-8; Para. 0071, lines 4-7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to incorporate recognition passengers nearby, as taught by Fairfield, for the benefit of increasing efficiency and quality of service (see at least Fairfield: Para. 0013, lines 1-17; Para. 0014, lines 1-4).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Fairfield as applied to claim 4 above, and further in view of Raghu (US 9459623, hereinafter Raghu. Already of record).
	Regarding claim 5 (Currently Amended), Cudak in combination with Fairfield teaches the moving object control apparatus, according to claim 4.
Although Fairfield does teach a candidate for getting on, Cudak in combination with Fairfield does not explicitly teach:
wherein 
a priority recognition area is set on a basis of a predetermined reference position in the stop candidate point, the candidate for getting on the moving object being preferentially recognized in the priority recognition area.
However, in the same field of endeavor, Raghu teaches:
a priority recognition area is set on a basis of a predetermined reference position in the stop candidate point (See at least Raghu: Col. 4, lines 1-4; Fig. 2, element 28, Col. 4, lines 39-44; Col. 7, lines 30-34), the candidate for getting on the moving object being preferentially recognized in the priority recognition area (See at least Raghu: Fig. 2, elements 62 and 63, Col. 5, lines 41-47).
(see at least Raghu: Col. 3, lines 49-53).

	Regarding claim 6, Cudak in combination with Fairfield and Raghu teaches the moving object control apparatus, according to claim 5.
Yet, Cudak in combination with Fairfield does not explicitly teach:
wherein 
the reference position is at least one of a sign indicating the stop candidate point, a predetermined structure at the stop candidate point, or a predetermined boarding position at the stop candidate point. 
However, in the same field of endeavor, Raghu teaches:
the reference position is at least one of a sign indicating the stop candidate point, a predetermined structure at the stop candidate point, or a predetermined boarding position at the stop candidate point (See at least Raghu: Fig. 2, element 30a-d, Col. 4, lines 39-44).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak in combination with Fairfield, to incorporate priority recognition based on reference position, as taught by Raghu, for the benefit of providing enhanced efficiency, improving drive times, and a more natural feel to the autonomous driving experience for passengers (see at least Raghu: Col. 3, lines 49-53).

claim 7, Cudak in combination with Fairfield and Raghu teaches the moving object control apparatus, according to claim 5.
Yet, Cudak in combination with Fairfield does not explicitly teach:
wherein 
the priority recognition area is further set on a basis of at least one of a configuration of the stop candidate point or a situation around the stop candidate point.
However, in the same field of endeavor, Raghu teaches:
the priority recognition area is further set on a basis of at least one of a configuration of the stop candidate point or a situation around the stop candidate point (See at least Raghu: Col. 4, lines 4-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak in combination with Fairfield, to incorporate priority recognition based on reference position, as taught by Raghu, for the benefit of providing enhanced efficiency, improving drive times, and a more natural feel to the autonomous driving experience for passengers (see at least Raghu: Col. 3, lines 49-53).

	Regarding claim 8, Cudak in combination with Fairfield and Raghu teaches the moving object control apparatus, according to claim 5.
Yet, Cudak in combination with Raghu does not explicitly teach:
wherein 
the reference position is changed depending on a situation around the stop candidate point. 
However, in the same field of endeavor, Fairfield teaches:
the reference position is changed depending on a situation around the stop candidate point (See at least Fairfield: Para. 0068, lines 7-12).
(see at least Fairfield: Para. 0013, lines 1-17; Para. 0014, lines 1-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Fairfield as applied to claim 4 above, and further in view of Charlson (US 6008841, hereinafter Charlson. Already of record).
	Regarding claim 9, Cudak in combination with Fairfield teaches the moving object control apparatus, according to claim 4.
Yet, Cudak in combination with Fairfield does not explicitly teach:
wherein 
the area to be recognized is set to a predetermined area in a predetermined direction with respect to the moving object.
However, in the same field of endeavor, Charlson teaches:
the area to be recognized is set to a predetermined area in a predetermined direction with respect to the moving object (See at least Charlson: Fig. 1, elements 42, 44, 46, 48, 50 and 52, Col. 2, line 62-Col. 3, line 7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak in combination with Fairfield, to incorporate recognition area and direction, as taught by Charlson, for the benefit of increasing safety and/ or accountability (see at least Charlson: Col. 2, lines 7-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Kwong (US 20130334307, hereinafter Kwong. Already of record).
	Regarding claim 11 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 10.
Yet, Cudak does not explicitly teach:
wherein 
the recognition of the candidate for getting on the moving object is further performed on a basis of an image captured by a camera outside the moving object. 
However, in the same field of endeavor, Kwong teaches:
the recognition of the candidate for getting on the moving object is further performed on a basis of an image captured by a camera outside the moving object (See at least Kwong: Fig. 1, element 200, Para. 0023, lines 19-24).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to incorporate recognition of passengers outside vehicle, as taught by Kwong, for the benefit of preventing passengers from moving up or "cutting" in line, avoiding conflicts and increasing boarding process efficiency (see at least Kwong: Para. 0022, lines 16-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Charlson.
	Regarding claim 13 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1.

further comprising: 
a plurality of cameras configured to image the candidate for getting on the moving object or the candidate for getting off the moving object in different directions or different positions in the moving object, wherein 
a camera configured to image the candidate for getting on the moving object or the candidate for getting off the moving object is changed between when the moving object moves and when the moving object stops.
However, in the same field of endeavor, Charlson teaches:
a plurality of cameras configured to image the candidate for getting on the moving object or the candidate for getting off the moving object in different directions or different positions in the moving object (See at least Charlson: Fig. 1, elements 42, 44, 46, 48, 50 and 52, Col. 1, lines 56-59), wherein
a camera configured to image the candidate for getting on the moving object or the candidate for getting off the moving object is changed between when the moving object moves and when the moving object stops (See at least Charlson: Col. 3, lines 44- 58).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to incorporate adjustable plurality of imaging units, as taught by Charlson, for the benefit of increasing safety and/ or accountability (see at least Charlson: Col. 2, lines 7-10).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, in view of Barth et al. (US 20170025005, hereinafter Barth. Already of record).
Regarding claim 15 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 1.
Yet, Cudak does not explicitly teach:
further comprising:
a user interface controller configured to control notification of a recognition result of the candidate for getting on the moving object.
However, in the same field of endeavor, Barth teaches:
a user interface controller configured to control notification of a recognition result of the candidate for getting on the moving object (See at least Barth: Para. 0019, lines 2-6; Para. 0035, lines 7-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to incorporate user interface unit, as taught by Barth, for the benefit of increasing driver support and safety (see at least Barth: Para. 0007, lines 1-5).

	Regarding claim 16 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 15.
Yet, Cudak does not explicitly teach:
wherein 
the user interface controller is configured to superimpose, on an image captured by a camera of the moving object, information indicating the recognition result of the candidate for getting on the moving object, and display the image.
However, in the same field of endeavor, Barth teaches:
controller is configured to superimpose, on an image captured by a camera of the moving object, information indicating the recognition result of the candidate for getting on the moving object, and display the image (See at least Barth: Para. 0027, lines 1-6; Fig. 3, 4 and 5, Para. 0019, lines 2-14; Para. 0036, lines 2-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to incorporate user interface unit, as taught by Barth, for the benefit of increasing driver support and safety (see at least Barth: Para. 0007, lines 1-5).

	Regarding claim 17 (Currently Amended), Cudak teaches the moving object control apparatus, according to claim 15.
Yet, Cudak does not explicitly teach:
wherein 
the user interface controller is configured to superimpose, on a field of view of an occupant of the moving object, information indicating the recognition result of the candidate for getting on the moving object, for display.
However, in the same field of endeavor, Barth teaches:
the user interface controller is configured to superimpose, on a field of view of an occupant of the moving object, information indicating the recognition result of the candidate for getting on the moving object, for display (See at least Barth: Fig. 3, 4 and 5, Para. 0019, lines 2-14; Para. 0036, lines 2-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Cudak, to (see at least Barth: Para. 0007, lines 1-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663